SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1023
KA 12-00346
PRESENT: FAHEY, J.P., PERADOTTO, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,

                     V                                              ORDER

ALEXSANDER TRIFUNOVSKI, DEFENDANT-RESPONDENT.


WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JOSEPH J. CENTRA
OF COUNSEL), FOR APPELLANT.

MCGRAW LAW OFFICE, SYRACUSE (ANNALEIGH E. PORTER OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (John
J. Brunetti, A.J.), dated August 22, 2011. The order granted the
motion of defendant to suppress certain physical evidence.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed and the indictment is dismissed.




Entered:   September 28, 2012                     Frances E. Cafarell
                                                  Clerk of the Court